 

Exhibit 10.2

 

EXECUTION COPY

 

Joinder, amendment no. 1 and REAFFIRMATION

OF pledge and SECURITY AGREEMENT

 

THIS JOINDER, AMENDMENT NO. 1 AND REAFFIRMATION OF PLEDGE AND SECURITY AGREEMENT
(this “Agreement”), dated as of June 30, 2016, is by and among MYR Group Inc.
(the “Borrower”), the Subsidiaries of the Borrower listed on Exhibit A hereto
(together with the Borrower, the “Existing Grantors”), High Country Line
Construction, Inc. (“High Country”), GSW Integrated Services, LLC (“GSW”),
Sturgeon Electric California, LLC (together with High Country and GSW, the “New
Grantors”), those additional Subsidiaries of the Borrower which become party to
the Security Agreement (as defined below) (together with the Existing Grantors
and the New Grantors, each a “Grantor” and collectively, the “Grantors”) and
JPMorgan Chase Bank, N.A., in its capacity as administrative agent (the
“Administrative Agent”) for itself and the other Lenders from time to time party
to the Amended and Restated Credit Agreement, dated as of the date hereof, among
the Borrower, the Lenders from time to time party thereto and the Administrative
Agent (as further amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), which Credit Agreement amends and
restates that certain Credit Agreement, dated as of December 21, 2011, among the
Borrower, the Lenders party thereto and the Administrative Agent (as amended,
supplemented or otherwise modified prior to the effectiveness of the Credit
Agreement, the “Previous Credit Agreement”). Undefined capitalized terms which
are used herein shall have the meanings ascribed to such terms in the Credit
Agreement and the Security Agreement, as applicable.

 

WITNESSETH

 

WHEREAS, the Existing Grantors and the Administrative Agent are currently party
to that certain Pledge and Security Agreement (as amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Security
Agreement”), dated as of December 21, 2011 and executed in connection with the
Previous Credit Agreement;

 

WHEREAS, the New Grantors agree to join the Security Agreement as a “Grantor”
thereunder;

 

WHEREAS, the Grantors are willing to amend the Security Agreement and reaffirm
their obligations under the Security Agreement in connection with execution of
the Credit Agreement;

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
contained herein, and other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1. Joinder to Security Agreement. Each of the New Grantors agrees to
become, and does hereby become, a “Grantor” under the Security Agreement and
agrees to be bound by such Security Agreement as if originally a party thereto.
Each of the New Grantors, subject to the terms and conditions of the Security
Agreement, hereby grants the Administrative Agent a security interest in its
Collateral. Each of the New Grantors represents and warrants that the Exhibits
to the Security Agreement attached hereto as Schedule 1 are true and correct in
all respects with respect to such Grantor and such Exhibits set forth all
information required to be scheduled as of the date hereof under the Security
Agreement with respect to such Grantor. To the extent required under the
Security Agreement, each of the New Grantors shall take all steps necessary to
perfect, in favor of the Administrative Agent, a security interest in and lien
against such New Grantor’s Collateral.

 

 

 

 

SECTION 2. Amendment to Security Agreement. Effective as of the date hereof but
subject to the satisfaction of the conditions precedent set forth in Section 4
below, the Security Agreement is hereby amended as set forth below:

 

(a)          Section 3.9 is hereby deleted in its entirety and replaced with the
following:

 

GRANTOR   Federal Employer
Identification
Number   Type of
Organization   State of
Organization or
Incorporation   State Organization
Number                   MYR Group Inc.   36-3158643   Corporation   Delaware  
0930305                   The L.E. Myers Co.   36-1517230   Corporation  
Delaware   0838798                   Harlan Electric Company   38-0627506  
Corporation   Michigan   159796                   Sturgeon Electric Company,
Inc.   84-0681206   Corporation   Michigan   034502                   Great
Southwestern Construction, Inc.   84-0739182   Corporation   Colorado  
19871328104                   MYR Transmission Services, Inc.   76-0603656  
Corporation   Delaware   3032475                   E. S. Boulos Company  
38-3956587   Corporation   Delaware   5692132                   MYR Equipment,
LLC   36-4758122   Limited liability company   Delaware   5305719              
    MYR Real Estate Holdings, LLC   90-0947067   Limited liability company  
Delaware   5299621                   High Country Line Construction, Inc.  
46-2577569   Corporation   Nevada  

NV Business ID: NV20131238366

 

Entity Number: E0195802013-9

                  GSW Integrated Services, LLC   47-5053900   Limited liability
company   Delaware   5823773                   Sturgeon Electric California, LLC
  47-4688115   Limited liability company   Delaware   5793577

 

 2 

 

 

(b)          Section 8.14.2 is hereby amended by deleting the word
“nonexclusive” therefrom and substituting the word “exclusive” therefor.

 

(c)          Section 8.18 is hereby amended and restated in its entirety as
follows:

 

“8.18      Counterparts. This Security Agreement may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Security Agreement by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Security Agreement. The
words “execution,” “signed,” “signature,” “delivery,” and words of like import
in or relating to any document to be signed in connection with this Security
Agreement and the transactions contemplated hereby shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.”

 

SECTION 3.         Reaffirmation of Security Agreement. In connection with the
execution and delivery of the Credit Agreement, as of the date hereof and
immediately after giving effect to this Agreement, each Grantor hereby (a)
consents to the Credit Agreement and the transactions contemplated thereby, (b)
ratifies and reaffirms all of its obligations, contingent or otherwise, under
the Security Agreement (as modified by this Agreement) and each other Loan
Document executed by such Grantor, and (c) ratifies and reaffirms its grant of
liens on and security interests in its properties pursuant to the Security
Agreement (as modified by this Agreement) and each other Loan Document executed
by such Grantor, and confirms that such liens and security interests continue to
secure the Secured Obligations.

 

SECTION 4.         Conditions of Effectiveness. This Agreement shall become
effective and be deemed effective as of the date hereof, if, and only if, the
Administrative Agent shall have received executed copies of this Agreement from
each Grantor and the Administrative Agent.

 

SECTION 5.         Updating of Exhibits to Security Agreement. Effective as of
the date hereof, the Exhibits to the Security Agreement are hereby amended and
restated in their entirety in the form of Schedule 1 hereto.

 

SECTION 6.         Representations and Warranties of the Grantors. Each Grantor
hereby represents and warrants as follows:

 

(a)          The Security Agreement as previously executed and as amended and
modified prior to the date hereof hereby constitutes the legal, valid and
binding obligation of each Grantor and is enforceable against each Grantor in
accordance with its terms, except as enforceability may be limited by (i)
bankruptcy, insolvency, fraudulent conveyances, reorganization, moratorium or
similar laws relating to or affecting the enforcement of creditors’ rights
generally, (ii) general equitable principles (whether considered in a proceeding
in equity or at law), and (iii) requirements of reasonableness, good faith and
fair dealing.

 

 3 

 

 

(b)          As of the date hereof and immediately after giving effect to this
Agreement, each Grantor hereby (i) reaffirms all covenants, representations and
warranties made by it in the Security Agreement, and (ii) agrees that all such
covenants, representations and warranties shall be deemed to have been remade as
of the effective date of this Agreement, provided that any such covenant,
representation or warranty that references a specific date is reaffirmed as of
such referenced date.

 

SECTION 5.          Effect on the Loan Documents.

 

(a)          Upon the effectiveness of this Agreement, on and after the date
hereof, each reference in the Security Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of like import shall mean and be a
reference to the Security Agreement, as amended and modified hereby.

 

(b)          Except as specifically amended and modified above, the Security
Agreement and all other documents, instruments and agreements executed and/or
delivered in connection therewith shall remain in full force and effect, and are
hereby ratified and confirmed.

 

(c)          The execution, delivery and effectiveness of this Agreement shall
neither, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Lenders or the Administrative Agent, nor constitute a
waiver of any provision of the Credit Agreement, Security Agreement or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.

 

(d)          All references in the Security Agreement to the Previous Credit
Agreement shall hereafter mean and refer to the Previous Credit Agreement as
amended and restated by the Credit Agreement.

 

(e)          All references to the Security Agreement in the other Loan
Documents and the Credit Agreement shall hereafter mean and refer to the
Security Agreement, as amended and modified hereby.

 

SECTION 6.       Governing Law. This Agreement shall be construed in accordance
with and governed by the internal law of the State of New York.

 

SECTION 7.         Headings. The title of and section headings in this Agreement
are for convenience of reference only, and shall not govern the interpretation
of any of the terms and provisions of this Agreement.

 

SECTION 8.         Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

 4 

 

 

[Signature Pages Follow]

 

 5 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

 

MYR GROUP INC.   GSW INTEGRATED SERVICES, LLC       By: /s/ Gerald B. Engen  
By: /s/ Brad J. Munden Name: Gerald Engen   Name: Brad J. Munden Title:
Secretary   Title: Secretary and Treasurer

 

THE L.E. MYERS CO.   STURGEON ELECTRIC CALIFORNIA, LLC           By: /s/ Tod M.
Cooper   By: /s/ Jennifer L. Harper Name: Tod M. Cooper   Name: Jennifer L.
Harper Title: President   Title: Treasurer

 

HARLAN ELECTRIC COMPANY   STURGEON ELECTRIC COMPANY, INC.           By: /s/ Tod
M. Cooper   By: /s/ Mindie W. McIff Name: Tod M. Cooper   Name: Mindie W. McIff
Title: President   Title: Chief Executive Officer

 

GREAT SOUTHWESTERN CONSTRUCTION, INC.   MYR TRANSMISSION SERVICES, INC.        
  By: /s/ Brad J. Munden   By: /s/ Brad J. Munden Name: Brad J. Munden   Name:
Brad J. Munden Title: Secretary and Treasurer   Title: Secretary and Treasurer

 

E.S. BOULOS COMPANY   MYR REAL ESTATE HOLDINGS, LLC           By: /s/ Tod M.
Cooper   By: /s/ Raymond Holland Name: Tod M. Cooper   Name: Raymond Holland
Title: President   Title: Secretary and Treasurer

 

MYR EQUIPMENT, LLC   HIGH COUNTRY LINE CONSTRUCTION, INC.           By: /s/
Raymond Holland   By: /s/ Jennifer L. Harper Name: Raymond Holland   Name:
Jennifer L. Harper Title: President   Title: Treasurer

 

Signature Page to

MYR Group Joinder, Amendment No. 1 and Reaffirmation of Pledge and Security
Agreement

 

 

 

 

Agreed and Accepted:       JPMORGAN CHASE BANK, N.A.,   as Administrative Agent
        By: /s/ Christopher L. Collins   Name: Christopher L. Collins   Title:
Authorized Officer  

 

Signature Page to

MYR Group Joinder, Amendment No. 1 and Reaffirmation of Pledge and Security
Agreement

 

 

 

 

Exhibit A

 

Existing Grantors

 

The L.E. Myers Co.

Harlan Electric Company

Sturgeon Electric Company, Inc.

Great Southwestern Construction, Inc.

MYR Transmission Services, Inc.

E.S. Boulos Company

MYR Real Estate Holdings, LLC

MYR Equipment, LLC

 

 

 

 

Schedule 1

 

Attached.

 

 

 

 

 

EXHIBIT “A”
(See Sections 3.3 and 4.1.7 of Security Agreement)

 

Place of business (if Grantor has only one place of business) or chief executive
office (if Grantor has more than one place of business) and mailing address:

 

MYR GROUP INC.
1701 Golf Road, Suite 3-1012
Rolling Meadows, IL  60008

THE L.E. MYERS CO.

1701 Golf Road, Suite 3-1012

Rolling Meadows, IL 60008

    HARLAN ELECTRIC COMPANY
 2695 Crooks Road
Rochester Hills, MI  48309

STURGEON ELECTRIC COMPANY,

INC.

12150 East 112th Avenue

Henderson, CO 80640

   

GREAT SOUTHWESTERN CONSTRUCTION, INC.

1100 Topeka Way, PO Box 849

Castle Rock, CO 80104

MYR TRANSMISSION SERVICES, INC. 600 West Germantown Pike, Suite 1053

Plymouth Meeting, PA 19462

    E. S. BOULOS COMPANY
45 Bradley Drive
Westbrook, Maine,  04092 MYR EQUIPMENT, LLC
1701 Golf Road, Suite 3-1012
Rolling Meadows, IL  60008     MYR REAL ESTATE HOLDINGS, LLC
1701 Golf Road, Suite 3-1012
Rolling Meadows, IL  60008 HIGH COUNTRY LINE CONSTRUCTION, INC.
131 N State St
Morgan, UT  84050    

GSW INTEGRATED SERVICES, LLC

1100 Topeka Way, P.O. Box 849

Castle Rock, CO 80109

STURGEON ELECTRIC CALIFORNIA, LLC

13501 Benson Ave.

Chino, CA 91710

 

 

 

 

EXHIBIT “B”
(See Section 3.7 of Security Agreement)

 

Patents, copyrights, trademarks protected under federal law*:



 

U.S. Patent 8,613,426 B1 to Holland, et al. Dated December, 2013, Power Line
Puller Control Package

 

U.S. Copyright TXu000476985. Dated July 26, 1991, Buy Best Purchasing Program

 



 

* For (i) trademarks, show the trademark itself, the registration date and the
registration number; (ii) trademark applications, show the trademark applied
for, the application filing date and the serial number of the application: (iii)
patents, show the patent number, issue date and a brief description of the
subject matter of the patent; and (iv) patent applications, show the serial
number of the application, the application filing date and a brief description
of the subject matter of the patent applied for. Any licensing agreements for
patents or trademarks should be described on a separate schedule.

 

 

 

EXHIBIT “C”

 

[Reserved]

 

 

 

 

EXHIBIT “D”

 

List of Equity Interests of Pledge Securities
(See Section 3.10 of Security Agreement)

 



Issuer   Description of Collateral   Percentage
Ownership Interest           The L. E. Myers Co.   Share Certificate
representing
100 issued shares ($1.00 par value)   100% by Borrower           Harlan Electric
Company   Share Certificate representing
100 issued shares ($1.00 par value)   100% by Borrower           Great
Southwestern Construction, Inc.   Share Certificate representing
50,000 issued shares ($1.00 par value)   100% by Borrower           Sturgeon
Electric Company,
Inc.   Share Certificate representing
100 issued shares ($0.01 par value)   100% by Harlan Electric Company          
MYR Transmission
Services, Inc. (formerly MYRcom, Inc.)   Share Certificate representing
100 issued shares ($0.01 par value)   100% by Borrower           E. S. Boulos
Company   Share Certificate representing
100 issued shares ($0.01 par value)   100% by Borrower           MYR Equipment,
LLC   Membership Certificate representing
100 membership interest units   Borrower as sole member           MYR Real
Estate Holdings, LLC   Membership Certificate representing
100 membership interest units   Borrower as sole member           High Country
Line Construction, Inc.   Share Certificate representing 60,000 issued shares
($0.01 par value)   100% by Sturgeon Electric Company, Inc.           GSW
Integrated Services, LLC   Uncertificated   Great Southwestern Construction,
Inc. as sole member           Sturgeon Electric California, LLC   Uncertificated
  Sturgeon Electric Company, Inc. as sole member           MYR Group
Construction Canada, Ltd.   Share Certificate representing 65 issued shares
(without par value)   65% by Borrower

 

 

 

 

EXHIBIT “E”
(See Section 3.1 of Security Agreement)

 

OFFICES IN WHICH FINANCING STATEMENTS HAVE BEEN FILED

 

Secretary of the State of the State of Delaware

 

Secretary of the State of the State of Oregon

 

Secretary of the State of the State of Colorado

 

Secretary of the State of the State of Michigan

 

Secretary of the State of the State of Nevada

 

 

 

 

EXHIBIT “F”
(See Section 4.11 of Security Agreement)

 

COMMERCIAL TORT CLAIMS

 

None

 

 



